DETAILED ACTION
Claims 1-4, 6-8, and 11-18 are presented for examination, wherein claim1 is currently amended; plus, claims 11-18 are newly added. Claims 5 and 9-10 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Burkhardt et al (WO 2016/025589, with citations to US 2017/0250445) in view of Xu et al (Xu et al, LiBOB as Salt for Lithium-Ion Batteries, 5(1) Electrochemical and Solid-State Letters, (2002)).
Regarding newly amended independent claim 1, Burkhardt teaches an electrolyte containing (1) a fluorinated solvent; (2) a sultone; and (3) a borate, such as lithium bis(oxalato)borate, wherein said electrolyte is useful in electrochemical cells, such as lithium ion batteries, plus a method of making said electrolyte, said method comprising combining
(a)	said fluorinated solvent, wherein said fluorinated solvent may be e.g. methyl 2,2,2-trifluoroethyl carbonate;

(c)	a sultone; and,
(d)	at least one electrolyte salt; to form an electrolyte composition,
wherein said fluorinated solvent may comprise e.g. about 5% to about 95% of the electrolyte composition or e.g. about 50% to about 70% of the electrolyte,
wherein the components may be combined in any suitable order, and
wherein said electrolyte salt at least partially dissociates in the solvent to result in said electrolyte being conductive (e.g. ¶¶ 0002, 29, 43-46, 65, 94-95, and 168-181), reading on “method for producing a non-aqueous electrolyte solution in which a lithium salt is dissolved in a non-aqueous solvent that contains a fluorinated solvent as a main component,”
(1)	wherein by combining said fluorinated solvent into said electrolyte (e.g. Id), it is implied said fluorinated solvent is “provided” in “fluorinated solvent provision step,” reading on the limitation “a fluorinated solvent provision step for providing the fluorinated solvent.”

(2)-(3)	Burkhardt teaches the components may be combined in any suitable order (e.g. supra), noting that while said electrolyte may include a variety of electrolyte salts, the disclosure teaches one of said electrolyte salts may be LiPF6 or LiBOB and further the broad disclosure teaches the electrolyte salt can be present in the electrolyte in an amount of about 0.2M to about 2.0M (e.g. ¶¶ 0099, 103, 116, and 119), but does not expressly teach the process steps (2) “for providing a highly polar solvent having a 
However, Xu teaches a solution of LiBOB, which may have a solubility of > 1.0 M in nonaqueous solvents, for use in lithium-ion cells are capable of withstanding elevated working temperatures may provide a suitable replacement of LiPF6 (e.g. A26:2) and a method of making said solution (e.g. A26:2-A27:1), said method comprising preparing a solution of e.g. 1.0M LiBOB in 1:1 ethylene carbonate and ethylmethyl carbonate mixture in a vacuum atmosphere glove box with oxygen and moisture level below 10 and 5 ppm, respectively (e.g. Id).
As a result, it would have been obvious to use the solution of LiBOB, which made by the method taught by Xu, as a feedstock solution for the LiBOB and organic solvent of Burkhardt, since Xu teaches said LiBOB solution is capable of withstanding elevated working temperatures,
regarding step (2), for said feedstock solution, it is implied said ethylene carbonate is “provided” in a “a highly polar solvent provision step;” and further,  said ethylene carbonate is identical or substantially identical to the “highly polar solvent,” noting that claim 1 newly adds the limitation of former claim 5, said “highly polar solvent contains any of ethylene carbonate, propylene carbonate, sulfolane, 1,3-propane sultone or 1-propene 1,3-sultone,” so would be expected to have the claimed property “a relative dielectric constant of 40 or more,” MPEP § 2112.01, reading on the limitation “for providing a highly polar solvent having a relative dielectric constant of 40 or more” newly added limitation “the highly polar solvent contains any of ethylene carbonate, propylene carbonate, sulfolane, 1,3-propane sultone or 1-propene 1,3-sultone;” and,
regarding step (3), said feedstock solution incorporates e.g. 1.0M LiBOB “in” said nonaqueous solvents, so it is implied that the LiBOB is dissolved in said nonaqueous solvents, wherein 1.0M LiBOB is expected to be “… at a concentration that exceeds the saturation concentration in the fluorinated solvent” since Xu teaches a substantially identical composition (e.g. supra, see also e.g. claim 3 infra), e.g. MPEP § 2112.01(II), reading on the limitation “a LiBOB dissolution step for preparing a highly concentrated LiBOB solution by dissolving LiBOB in the highly polar solvent at a concentration that exceeds the saturation concentration in the fluorinated solvent.”

Regarding step (4), Burkhardt as modified does not expressly teach the limitation “a mixing step for mixing the fluorinated solvent with the highly concentrated LiBOB solution.”
However, the LiBOB solution of Xu is used as the feedstock solution for the LiBOB and the highly polar solvent, as provided supra; and further Burkhardt teaches the electrolyte further contains said fluorinated solvent and said sultone, wherein the components may be combined in any suitable order (e.g. supra).
As a result, it would have been obvious to a person of ordinary skill in the art to mix together said fluorinated solvent and said sultone with said feedstock solution so that the resulting mixture has a uniform liquid composition, reading on said limitation.
Regarding previously amended claim 2, Burkhardt as modified the method of claim 1, wherein said fluorinated solvent may comprise e.g. about 5% to about 95% of supra), the broad disclosure overlapping the claimed range, reading on the previously amended limitation “the volume of the fluorinated solvent is 80 to 95 vol% when the total volume of the non-aqueous solvent is taken as 100 vol%,” e.g. MPEP § 2144.05(I).
Regarding previously amended claim 3, Burkhardt as modified the method of claim 1, wherein said LiBOB is present in said feedstock solution of Xu at a concentration of e.g. 1M (e.g. supra), within the claimed range, reading on the previously amended limitation “the concentration of LiBOB in the highly concentrated LiBOB solution is 1 to 4 M,” e.g. MPEP § 2144.05(I).
Regarding previously amended claim 4, Burkhardt as modified the method of claim 1, wherein said feedstock solution in which said LiBOB is presumed to be dissolved in said nonaqueous solvents to a 1.0 M concertation therein is formed prior to said mixing step (e.g. supra), reading on the previously amended limitation “a lithium salt dissolution step for dissolving the lithium salt in the fluorinated solvent is carried out before carrying out the mixing step.
Regarding previously amended claims 6-8, Burkhardt as modified the method of claim 1, wherein said fluorinated solvent, wherein said fluorinated solvent may be e.g.  methyl 2,2,2-trifluoroethyl carbonate (e.g. ¶0065), reading on the previously amended limitation “fluorinated solvent contains any of a fluorinated cyclic carbonate or a fluorinated linear carbonate” (claim 6) and the previously amended limitation “the fluorinated linear carbonate is methyl-2,2,2-trifluoroethyl carbonate” (claim 8), wherein claims 6 and 7 are satisfied so that the limitations “fluorinated cyclic carbonate” of claim 6 and “the fluorinated cyclic carbonate is any 4-fluoroethylene carbonate, 4,5-

Regarding newly added claims 11-18, Burkhardt and Xu are applied as provided supra, with the following modifications.
Still regarding newly added independent claim 11, Burkhardt teaches a rechargeable battery including its electrolyte has a capacity retention 90% or greater after the 8th-9th charge/discharge cycles of (e.g. Table I), within the claimed range reading on “a capacity retention rate of a non-aqueous electrolyte secondary battery using the non-aqueous electrolyte solution is greater than 90%,” as claimed, see also MPEP § 2144.05(I).
    
        
            
                                
            
        
    

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (Xu et al, LiBOB as Salt for Lithium-Ion Batteries, 5(1) Electrochemical and Solid-State Letters, (2002)) in view of Chen et al (US 2014/0302402).
Regarding newly amended independent claim 1, Xu teaches a solution of LiBOB, which may have a solubility of > 1.0 M in nonaqueous solvents, for use in lithium-ion cells are capable of withstanding elevated working temperatures may provide a suitable replacement of LiPF6 (e.g. A26:2) and a method of making thereof (e.g. A26:2-A27:1), reading on “method for producing a non-aqueous electrolyte solution in which a lithium salt is dissolved … ,” said method comprising:
(2)-(3)	 preparing a solution of e.g. 1.0M LiBOB in 1:1 ethylene carbonate and ethylmethyl carbonate mixture in a vacuum atmosphere glove box with oxygen and moisture level below 10 and 5 ppm, respectively (e.g. Id),
newly adds the limitation of former claim 5, said “highly polar solvent contains any of ethylene carbonate, propylene carbonate, sulfolane, 1,3-propane sultone or 1-propene 1,3-sultone,” so would be expected to have the claimed property “a relative dielectric constant of 40 or more,” MPEP § 2112.01, reading on the limitation “for providing a highly polar solvent having a relative dielectric constant of 40 or more” plus the newly added limitation “the highly polar solvent contains any of ethylene carbonate, propylene carbonate, sulfolane, 1,3-propane sultone or 1-propene 1,3-sultone;” and,
regarding step (3), said solution incorporates e.g. 1.0M LiBOB “in” said nonaqueous solvents, so it is implied that the LiBOB is dissolved in said nonaqueous solvents, wherein 1.0M LiBOB is expected to be “… at a concentration that exceeds the saturation concentration in the fluorinated solvent” since Xu teaches a substantially identical composition (e.g. supra, see also e.g. claim 3 infra), e.g. MPEP § 2112.01(II), reading on the limitation “a LiBOB dissolution step for preparing a highly concentrated LiBOB solution by dissolving LiBOB in the highly polar solvent at a concentration that exceeds the saturation concentration in the fluorinated solvent.”

Xu does not expressly teach the preamble limitation such that said non-aqueous solvent “contains a fluorinated solvent as a main component;” or the claimed steps of (1) “a fluorinated solvent provision step for providing the fluorinated solvent” or (4) “a mixing step for mixing the fluorinated solvent with the highly concentrated LiBOB solution.”

As a result, it would have been obvious to a person of ordinary skill in the art to introduce and mix about 5 to about 95 wt% of the methyl 2,2,2-trifluoroethyl carbonate of Chen in the Xu electrolyte solution, since Chen teaches said amount of methyl 2,2,2-trifluoroethyl carbonate results in an improved cycling performance at high temperatures in lithium-ion batteries and since mixing results in a uniform property throughout the entire volume of electrolyte solution, reading on the preamble limitation “method for producing a non-aqueous electrolyte solution in which a lithium salt is dissolved in a non-aqueous solvent that contains a fluorinated solvent as a main component” and (4) “a mixing step for mixing the fluorinated solvent with the highly concentrated LiBOB solution.”
Chen as modified impliedly teaches “provisioning” of said methyl 2,2,2-trifluoroethyl carbonate, reading on (1) “a fluorinated solvent provision step for providing the fluorinated solvent.” 
Regarding previously amended claim 2, Xu as modified teaches the method of claim 1, wherein Chen teaches said methyl 2,2,2-trifluoroethyl carbonate is in the amount of about 5 to about 95 wt% (e.g. supra), overlapping the claimed range, reading on the previously amended limitation “the volume of the fluorinated solvent is 80 to 95 vol % when the total volume of the non-aqueous solvent is taken as 100 vol %,” MPEP § 2144.05(I).
Regarding previously amended claim 3, Xu as modified teaches the method of claim 1, wherein Xu teaches preparing said solution of said e.g. 1.0M LiBOB in 1:1 ethylene carbonate and ethylmethyl carbonate mixture (e.g. supra), within the claimed range, reading on the previously amended limitation “the concentration of LiBOB in the highly concentrated LiBOB solution is 1 to 4 M,” MPEP § 2144.05(I).
Regarding previously amended claim 4, Xu as modified teaches the method of claim 1, wherein Chen teaches said nonaqueous electrolyte composition, which may include methyl 2,2,2-trifluoroethyl carbonate, may also two or more electrolyte salts, which may include lithium difluorooxalatoborate and LiBOB in an amount of about 0.2 to about 2.0 M (e.g. supra and further e.g. ¶¶ 0081, 94-95, 98, and 249), but does not expressly teach “a lithium salt dissolution step for dissolving the lithium salt in the fluorinated solvent is carried out before carrying out the mixing step.”
However, it would have been obvious to try dissolving some lithium difluorooxalatoborate in said methyl 2,2,2-trifluoroethyl carbonate solution of Chen, since it is considered to be an equivalent to LiBOB and further since it is one of only a limited number of electrolyte solutions into which said lithium difluorooxalatoborate may be added, e.g. MPEP §§ 2144.06(I) and 2143(I)(E), reading on the previously amended limitation “a lithium salt dissolution step for dissolving the lithium salt in the fluorinated solvent is carried out before carrying out the mixing step,” as claimed
Regarding previously amended claims 6-8, Xu as modified teaches the method of claim 1, wherein Chen teaches said methyl 2,2,2-trifluoroethyl carbonate is in the amount of about 5 to about 95 wt% (e.g. supra), reading on the previously amended limitation “the fluorinated solvent contains any of a fluorinated cyclic carbonate or a fluorinated linear carbonate” (claim 6) and the previously amended limitation “the fluorinated linear carbonate is methyl-2,2,2-trifluoroethyl carbonate” (claim 8), wherein claim 6 is satisfied so that the limitations “fluorinated cyclic carbonate” of claim 6 and “the fluorinated cyclic carbonate is any 4-fluoroethylene carbonate, 4,5-difluoroethylene carbonate or trifluoromethylethylene carbonate” of claim 7 do not patentably distinguish the instant invention.
Response to Arguments
Applicant's arguments filed March 26, 2021 have been fully considered but they are not persuasive.
The applicants allege the order of mixing the solvent components results is patentably distinguishable from the art since it results in the LiBOB in an unexpectedly higher concentration in the electrolyte than expected. Remarks, at p.6.
In response, the examiner respectfully notes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071 (Fed. Cir. 1988), In re Jones, 958 F.2d 347 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398 (2007). 

Further, Chen expressly teaches “a nonaqueous electrolyte composition, wherein fluorinated acyclic carbonates, such as methyl 2,2,2-trifluoroethyl carbonate, is used in an amount of about 5 to about 95 wt% in a mixture with a co-solvent, such as ethylene carbonate and propylene carbonate, and a salt, such as LiBOB, in an amount of 0.2-2.0M results in improved cycling performance at high temperatures in lithium-ion batteries, especially in those operating with a high-potential cathode over non-fluorinated electrolytes” (see e.g. supra, citations removed and emphasis added).
As a result, “it would have been obvious to a person of ordinary skill in the art to introduce and mix about 5 to about 95 wt% of the methyl 2,2,2-trifluoroethyl carbonate of Chen in the Xu electrolyte solution, since Chen teaches said amount of methyl 2,2,2-trifluoroethyl carbonate results in an improved cycling performance at high temperatures in lithium-ion batteries and since mixing results in a uniform property throughout the entire volume of electrolyte solution,” reading on the preamble limitation “method for producing a non-aqueous electrolyte solution in which a lithium salt is dissolved in a non-aqueous solvent that contains a fluorinated solvent as a main component” and (4) “a mixing step for mixing the fluorinated solvent with the highly concentrated LiBOB solution.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723